Caub, J.
The justice of this case is very clear. The bonds in which Moore was bound as surety, were entered into for a debt due from Baxter to Dunlap, and Moore was induced to join in the bonds, by the request of Baxter that he would become his surety. This is surely enough, as between them, to constitute the relation of principal and surety. The objection to the jurisdiction is not sound. Nor can the exception to the competency of the evidence of Dufjield and Given prevail, considering that that exception is taken in this court for the Erst time. We are to rejudge the decree of the court of chancery: it "was not error to read the depositions at the hearing there, when there was no exception taken to the evidence; and if it was not error then, it can hardly be error now. The decree, however, is erroneous in the amount decreed: it should have been for 672 dollars (the sum paid by Moore, and claimed in his bill) with interest &c. instead of 721 dollars. The decree is to be reversed for this cause alone, and corrected.